Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 December 30, 2015

The Court of Appeals hereby passes the following order:

A16A0189. KELLY v. FEDERAL NATIONAL MORTGAGE ASSOCIATION.

      This appeal was docketed on September 23, 2015. On September 25, appellant
Tony Kelly’s counsel moved to withdraw on the grounds that the trial court had
granted counsel’s motion to withdraw on September 8, 2015, and that Kelly had filed
a notice of appeal on his own behalf in the trial court. On October 8, Kelly moved for
an extension to file an initial brief. On October 13, this Court granted Kelly an
extension until November 12, 2015; on October 14, we granted counsel’s motion to
withdraw.


      This Court having granted Kelly an extension until November 12, 2015, and
no initial brief or request for additional extension having been filed by December 29,
2015, Kelly’s appeal is DISMISSED. Court of Appeals Rule 23 (a) (failure to file a
brief within the allotted time “may result in the dismissal of the appeal”).

                                       Court of Appeals of the State of Georgia
                                                                            12/30/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.